Title: To Benjamin Franklin from Jonathan Williams, Jr., 8 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 8 1777.
We are informed here that a Canadian with a commission from the Congress has fitted out a privateer at Dunkirk, and after cruising sometime in the Channel has taken a very large prize and carried her into Ostend; this News seems to occasion great eagerness in some people here to fitt out privateers in the same way, if proper commissions can be obtain’d and the french Government will connive at having french Sailors on board. If you have cruising Commissions or can give them, I apprehend I could soon have several of them at Sea, and if you think the presence of an american necessary in any Enterprize of that nature which you may think proper to undertake, you know you may command me; I am at least half of a Sailor, and would endeavour to do my duty. What I mean by this to say is that I am at your Disposal, so that no good plan may fail of Execution for want of any assistance in my power to give.
Mr. de Francy will tell you the Success of his Commission at L’orient.
The Ship Pennet is just arrived from Boston and brings papers down to the 23d Jan. some of which Mr. Ramsey sends by this Conveyance. You will see that the Capture of Gen. Lee is but too true and that our Successes in Jersey amount to 919 Prisoners at Trentown, 500 at princetown 35 at morristown 30 Tories at peeks kill and 500 at Hackinsack. I understand that this Ship is dispatched by Mr. Penets partner and that she is to be followed by 2 or 3 more to his address, so we may soon expect more news.
I have this moment recd. your Favour of March 2. I thank Mr. Dean most sincerely for his Reccommendations. I shall write again per post Mr. Francy being now waiting. I am most respectfully your dutifull and affectionate Kinsman
J Williams
 
Addressed: D Franklin
Notation: Mr Williams
